DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaeckle et al.(US Patent 6,161,895).
Jaeckle et al. teaches a substrate(44) located against a panel support(32) so that an upper end of the substrate is above a top end of the panel, pressing a blade(84) against an outer surface of the substrate(and panel) beneath the upper end, urging a folding tool(58) against an inner surface of the substrate in a horizontal direction, removing the blade, and urging the folder tool downwardly folding the upper end of the substrate.(Figures 7a-7g)
Regarding claim 2, the panel has a lower portion joined to an upper portion at an angle.(Figure 7a)
Regarding claim 3, the blade has and elongated body(vertical portion), and an engagement end located at an angle to the elongated body.(Figure 7a)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeckle et al. in view of Eickhoff et al.(US Publication 2012/0161478)
Jaeckle et al. discloses as described above but does not disclose applying heat.  Eickhoff et al. discloses that using glue like Jaeckle et al. does can stain the headliner or tools[0019] and uses a thermoset foam with a thermoplastic backing which is heated to melt the thermoplastic to bond.([0071]-[0079])  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the glue of Jaeckle et al. with the thermoplastic layer of Eickhoff et al. and heat it to melt it to act as an adhesive since Eickhoff et al. discloses that glue like that of Jaeckle et al. can stain the headliner.[0019]
Regarding claim 5, Eickhoff et al. shows the heater is spaced away from the upper end of the substrate.(Figure 3c)
Regarding claim 7, while the references cited do not disclose the specific type of heater used, it would have been obvious to one of ordinary skill in the art at the time of filing to use any well-known and conventional type of  heater such as an infrared heater since they are well-know and conventional in the heating arts.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeckle et al. and Eickhoff et al. as applied to claim above, and further in view of Zweifel et al.(DE 4308925A1).
The references cited do not disclose whether the blade is present when the heat is applied or not.  Zweifel et al. discloses using a part of a pressing element as a heat shield for the headliner.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the blade present while the heat is being applied since this would protect the remainder of the headliner as shown by Zweifel et al.(Figure 1)
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a folder as in claim 1 in combination with a blade comprising an engagement end and an elongated body disposed at an angle relative to one another which presses against an outer surface of the substrate beneath its upper end wherein removing the blade comprises pivoting the engagement end away from the upper end and pulling the blade away from the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746